Appeal by defendant from a judgment recovered by the plaintiff against the Ausable Chasm Company. It owns Ausable Chasm, a deep ravine and chasm through which runs the Ausable river. In the chasm are waterfalls and other features of great natural beauty. A visitor is charged one dollar and sixty-five cents admission. For this amount, one descends into the gorge, views the falls, follows the path, and Anally rides down the river on a boat to the exit. Plaintiff and her husband each paid an admission fee, descended the stairs to the floor of the chasm, went along a path maintained by the defendant to apoint on the bank of the river, from which a good view of Rainbow Falls could be obtained. Returning along its prepared path plaintiff stepped upon a large rock, which was in the path, thence to an adjoining smaller rock, which was unstably placed as a part of the path, and which rocked when plaintiff stepped thereon. She was thrown to the earth and received the injuries for which a recovery has been had. The path apparently was provided for visitors. The way around the two rocks in question was nearly impassable. Failure to make the way safe through allowing the loose rock to remain in the path, was negligence. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffeman, JJ.